                                                                           Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION


ANDREW MOOREHEAD,
      Plaintiff,

v.                                            CASE NO. 3:19cv1622-MCR-HTC

ARAMARK CAMPUS LLC,
      Defendant.
                                          /

                                  O R D E R

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated July 16, 2019. ECF No. 6. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      (1) The Magistrate Judge’s Report and Recommendation is adopted and

         incorporated by reference in this Order.
                                                                        Page 2 of 2

     (2) The Defendant’s Motion to Dismiss, ECF No. 3, is GRANTED in its

        entirety.

     (3) This action is DISMISSED under Fed. R. Civ. P. 12(b)(6) for Plaintiff's

        failure to state a claim on which relief may be granted.

     (4) The clerk is directed to close the file for this case.

     DONE AND ORDERED this 19th day of August 2019.




                                         s/ M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




Case No. 3:19cv1622-MCR-HTC
